Exhibit 10.2

PROMISSORY NOTE

 

$84,000,000.00    Date: July 31, 2008

FOR VALUE RECEIVED, the undersigned, MERUELO MADDUX—845 S. FLOWER STREET, LLC, a
Delaware limited liability company (“Borrower”), having an address at 761
Terminal Street, Building 1, Second Floor, Los Angeles, California 90021,
promises to pay, as hereinafter provided, to the order of CANPARTNERS REALTY
HOLDING COMPANY IV LLC, a Delaware limited liability company (“Lender”), having
an address c/o Canyon Capital Realty Advisors, LLC, 2000 Avenue of the Stars,
11th Floor, Los Angeles, California 90067, without set-off, counterclaim or
deduction, the sum of Eighty-Four Million Dollars ($84,000,000.00) (the “Stated
Principal Amount”), or so much thereof as shall have been advanced by Lender,
together with interest on the Outstanding Principal Balance (as hereinafter
defined) at the rate(s) hereinafter provided. The proceeds of the loan evidenced
by this Note shall be disbursed by Lender in two (2) separate Tranches (as
defined below) pursuant to the Loan Agreement (as defined below).

Section 1. Definitions.

Borrower agrees that, for the purposes of this Note, the following terms shall
have the following respective meanings ascribed thereto. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the Loan
Agreement of even date herewith between Borrower and Lender, as the same may
hereafter be amended or modified (the “Loan Agreement”).

1.1 “Additional Sums” shall have the meaning set forth in Section 3.6 hereof.

1.2 “Affiliate” shall have the meaning set forth in the Loan Agreement.

1.3 “Borrower” shall have the meaning set forth in the preamble to this Note.

1.4 “Business Day” shall have the meaning set forth in the Loan Agreement.

1.5 “Capitalization Deficiency” shall have the meaning set forth in the Loan
Agreement.

1.6 “Default Interest” shall have the meaning set forth in Section 2.3 hereof.

1.7 “Default Rate” means a rate equal to six percent (6.0%) per annum in excess
of the Interest Rate (as hereinafter defined).



--------------------------------------------------------------------------------

1.8 “Disbursement Date” means, with respect to each Tranche or any other advance
of funds subject to the Loan Agreement, the date of a disbursement of the
proceeds of such Tranche or advance by Lender regardless, in the case of
disbursement into escrow or into any Reserve, of when the funds are actually
released by escrow or received by Borrower.

1.9 “Dollars” shall have the meaning set forth in the Loan Agreement.

1.10 “Event of Default” shall have the meaning set forth in the Loan Agreement.

1.11 “Extension Fee” means a sum calculated as a percentage of the Stated
Principal Amount to be paid by Borrower to Lender at the time Borrower exercises
an Extension Option. The Extension Fee due upon exercise of each of the First
Extension Option, the Second Extension Option and the Third Extension Option
shall be equal to one half of one percent (0.50%) of the Stated Principal
Amount. The Extension Fee due upon exercise of the Fourth Extension Option shall
be equal to one percent (1.0%) of the Stated Principal Amount. The Extension Fee
due upon exercise of the Fifth Extension Option shall be equal to one and
one-half percent (1.5%) of the Stated Principal Amount.

1.12 “Extension Option” means any one of the First Extension Option, the Second
Extension Option, the Third Extension Option, the Fourth Extension Option, or
the Fifth Extension Option.

1.13 “First Extended Maturity Date” means the date six (6) months following the
Initial Maturity Date.

1.14 “First Extension Option” shall have the meaning set forth in Section 2.4.2
hereof.

1.15 “First Extension Period” shall have the meaning set forth in Section 2.4.2
hereof.

1.16 “Fifth Extended Maturity Date” means the date six (6) months following the
Fourth Extended Maturity Date.

1.17 “Fifth Extension Option” shall have the meaning set forth in Section 2.4.6
hereof.

1.18 “Fifth Extension Period” shall have the meaning set forth in Section 2.4.6
hereof.

1.19 “Fourth Extended Maturity Date” means the date six (6) months following the
Third Extended Maturity Date.

1.20 “Fourth Extension Option” shall have the meaning set forth in Section 2.4.5
hereof.

 

2



--------------------------------------------------------------------------------

1.21 “Fourth Extension Period” shall have the meaning set forth in Section 2.4.6
hereof.

1.22 “Holder” shall have the meaning as set forth in Section 3.14(b) hereof.

1.23 “Interest” shall have the meaning as set forth in Section 2.1 hereof.

1.24 “Interest Rate” means the rate of twelve percent (12%) per annum and
calculated in accordance with Section 2.5 hereof.

1.25 “Interest Reserve” shall have the meaning as set forth in the Loan
Agreement.

1.26 “Interest Commencement Date” means the date that Lender receives capital in
anticipation of initial funding of the Loan.

1.27 “Initial Maturity Date” means the date eighteen (18) months following the
date of this Note.

1.28 “Laws” shall have the meaning set forth in the Loan Agreement.

1.29 “Lender” shall have the meaning set forth in the preamble to this Note.

1.30 “Loan” shall have the meaning set forth in the Loan Agreement.

1.31 “Loan Agreement” shall have the meaning set forth in Section 1 hereof.

1.32 “Loan Documents” shall have the meaning set forth in the Loan Agreement.

1.33 “Maturity Date” means the Initial Maturity Date; provided, however, that in
the event Borrower validly exercises the First Extension Option, the “Maturity
Date” shall be the First Extended Maturity Date; provided, further, however,
that in the event Borrower validly exercises the Second Extension Option, the
“Maturity Date” shall be the Second Extended Maturity Date; provided, further,
however, that in the event Borrower validly exercises the Third Extension
Option, the “Maturity Date” shall be the Third Extended Maturity Date; provided,
further, however, that in the event Borrower validly exercises the Fourth
Extension Option, the “Maturity Date” shall be the Fourth Extended Maturity
Date; provided, further, however, that in the event Borrower validly exercises
the Fifth Extension Option, the “Maturity Date” shall be the Fifth Extended
Maturity Date.

1.34 “Maximum Rate” shall mean the maximum rate of non-usurious interest
permitted from day to day by applicable Laws and calculated after taking into
account any and all Additional Sums that are deemed to be interest under
applicable Laws.

 

3



--------------------------------------------------------------------------------

1.35 “Mezzanine Lender” shall have the meaning set forth in the Loan Agreement.

1.36 “Mezzanine Loan” shall have the meaning set forth in the Loan Agreement.

1.37 “Mezzanine Loan Documents” shall have the meaning set forth in the Loan
Agreement.

1.38 “Note” means this Promissory Note, as the same may hereafter be amended or
modified.

1.39 “Obligations” shall have the meaning set forth in the Loan Agreement.

1.40 “Outstanding Principal Balance” means, at any time, the portion of the
Stated Principal Amount advanced by Lender but not then repaid plus amounts
added to the principal balance of this Note in accordance with the terms hereof
and the other Loan Documents.

1.41 “Party” shall have the meaning set forth in the Loan Agreement.

1.42 “Payment Date” means the first (1st) day of the first calendar month after
the Interest Commencement Date, and the first (1st) day of each calendar month
thereafter through and including the first (1st) day of the calendar month in
which the Maturity Date occurs.

1.43 “Person” shall have the meaning set forth in the Loan Agreement.

1.44 “Prepayment Fee” means an amount, in the event of a prepayment or repayment
of the Outstanding Principal Balance (such prepayment or repayment, in whole but
not in part, being permitted at any time), equal to interest at the Interest
Rate under this Note on the principal amount of each Tranche being prepaid or
repaid for a period that commences on the date of such prepayment or repayment
and that terminates on the twelve (12) month anniversary of the Disbursement
Date of each such Tranche. No prepayment fee shall apply to prepayment or
repayment after the twelve (12) month anniversary of the Disbursement Date of
the second Tranche.

1.45 “Prepayment Date” shall have the meaning set forth in Section 2.2 hereof.

1.46 “Prepayment Notice” shall have the meaning set forth in Section 2.2 hereof.

1.47 “Prepayment Notice Fee” shall have the meaning ascribed to it in
Section 2.2 hereof.

 

4



--------------------------------------------------------------------------------

1.48 “Property” shall have the meaning set forth in the Loan Agreement.

1.49 “Registrar” shall have the meaning set forth in Section 3.14(b) hereof.

1.50 “Reserves” shall have the meaning as set forth in the Loan Agreement.

1.51 “Second Extended Maturity Date” means the date six (6) months following the
First Extended Maturity Date.

1.52 “Second Extension Option” shall have the meaning set forth in Section 2.4.3
hereof.

1.53 “Second Extension Period” shall have the meaning set forth in Section 2.4.3
hereof.

1.54 “Security Instrument” means the Deed of Trust (as defined in the Loan
Agreement) executed by Borrower in favor of Lender.

1.55 “Stated Principal Amount” shall have the meaning set forth in the first
paragraph of this Note.

1.56 “Tax and Insurance Reserve” shall have the meaning set forth in the Loan
Agreement.

1.57 “Third Extended Maturity Date” means the date six (6) months following the
Second Extended Maturity Date.

1.58 “Third Extension Option” shall have the meaning set forth in Section 2.4.4
hereof.

1.59 “Third Extension Period” shall have the meaning set forth in Section 2.4.4
hereof.

1.60 “Tranche” means each of the two (2) separate tranches of the Loan to be
disbursed by Lender pursuant to the Loan Agreement.

Section 2. Payment of Interest and Principal.

2.1 Scheduled Payments of Interest and Principal. Subject to Section 2.3 hereof,
interest shall accrue on the Outstanding Principal Balance at the lesser of
(i) the Interest Rate or (ii) the Maximum Rate (such sums accrued, the
“Interest”). For the period commencing on the Interest Commencement Date up to
and including the Maturity Date, the Outstanding Principal Balance and Interest
shall be payable as follows:

 

5



--------------------------------------------------------------------------------

2.1.1 Commencing on the first Payment Date following the Interest Commencement
Date, and continuing on each and every Payment Date thereafter until the
Maturity Date, Borrower shall pay to Lender, in arrears, the Interest.

2.1.2 The Outstanding Principal Balance together with all unpaid Interest shall
be due and payable in full on the Maturity Date or such earlier date as the Loan
may become due.

2.1.3 All payments under this Note shall be made in immediately available funds
on or before the date when due.

2.2 Prepayment. From and after the Disbursement Date of the first Tranche, upon
not less than thirty (30) days’ prior written notice to Lender, Borrower may
prepay the Outstanding Principal Balance, in whole, but not in part, in
accordance with the terms of this Section 2.2. In the event Borrower desires to
prepay this Note, it shall send a written notice to Lender in accordance with
the notice provisions of the Loan Agreement (the “Prepayment Notice”), which
Prepayment Notice shall state the expected date on which Borrower will make such
prepayment, which date shall be not sooner than thirty (30) days nor longer than
forty-five (45) days from Lender’s receipt of the Prepayment Notice (unless
otherwise agreed to by Lender in its sole and absolute discretion) and which
date must be a Business Day (the “Prepayment Date”). On the Prepayment Date,
Borrower shall pay to Lender (a) the entire Outstanding Principal Balance;
(b) all unpaid Interest thereon; (c) the Prepayment Fee, if any; and (d) all
other amounts due under this Note and the other Loan Documents as of the
Prepayment Date provided, however, that Borrower shall not be in default
hereunder for failure to prepay the Loan on the Prepayment Date with respect to
the first two (2) Prepayment Notices given by Borrower. Borrower shall notify
Lender immediately if Borrower determines that it will not prepay the Loan on
any Prepayment Date for any reason. It shall be an Event of Default if Borrower
fails to fully repay the Loan on the Prepayment Date with respect to the third
Prepayment Notice given. In addition, in the event Lender agrees, in its sole
and absolute discretion, to accept a prepayment on a date less than thirty
(30) days from the date of receipt by Lender of the Prepayment Notice, then
Borrower shall also pay an amount (the “Prepayment Notice Fee”) equal to the
interest at the Interest Rate under this Note on the principal amount of the
Outstanding Principal Balance being prepaid for a period equal to the period of
time by which the date between receipt of the Prepayment Notice is less than
thirty (30) days prior to the Prepayment Date (provided, however, that Borrower
shall not be obligated to pay such interest for any portion of such period prior
to the twelve (12) month anniversary of the Disbursement Date (for which
Borrower shall pay the Prepayment Fee)). In the event Borrower fails to make the
prepayment described in the Prepayment Notice on the Prepayment Date, Borrower
shall have no further right to make a prepayment unless and until Borrower
provides a new Prepayment Notice to Lender. Except as set forth herein, no full
or partial prepayments of the Outstanding Principal Balance shall be allowed.
Borrower acknowledges that it possesses no right to prepay this Note, except as
expressly provided herein. By initialing below, Borrower expressly acknowledges
and understands that notwithstanding any applicable law to the contrary,
pursuant to the terms of this Note, it has agreed that it has no right to prepay
this Note without the payment of the Prepayment Fee and the Prepayment Notice
Fee, as applicable, including, without limitation, any prepayment resulting from
an acceleration of this Note by reason of an Event of Default, and that except
as otherwise provided in this Note and that it shall be liable for

 

6



--------------------------------------------------------------------------------

the payment of the Prepayment Fee and the Prepayment Notice Fee, as applicable,
for prepayment of this Note on acceleration of this Note in accordance with its
terms. Furthermore, by initialing below, Borrower waives any rights it may have
under Section 2954.10 of the California Civil Code, or any successor statute,
and expressly acknowledges and understands that Lender has made the Loan in
reliance on these waivers and agreements of Borrower and that Lender would not
have made the Loan without such waivers and agreements of Borrower and that
Borrower has received separate consideration for the agreements set forth
herein.

Borrower’s initials:            

2.3 Default Interest. Upon the occurrence of and during the continuance of an
Event of Default, including, without limitation, any failure to pay any payment
of principal, Interest, Prepayment Fee, Prepayment Notice Fee or Additional Sums
when due and such failure continues after any applicable notice or grace period
(including the failure to pay all amounts outstanding hereunder on the Maturity
Date or such earlier date upon acceleration of this Note in accordance with its
terms), then such principal, Interest, Prepayment Fee, Prepayment Notice Fee or
Additional Sums shall bear interest at the Default Rate from the date due
(without regard to grace periods) through and including the date such amount is
received by Lender. In addition and without limiting the foregoing, upon the
occurrence of and during the continuance of an Event of Default, the Outstanding
Principal Balance shall bear interest at the Default Rate. All interest payable
at the Default Rate hereunder is referred to herein as the “Default Interest”.
Default Interest shall be payable, from time to time, immediately upon demand.
Borrower expressly acknowledges and agrees that the Default Interest provisions
are reasonable under the circumstances existing on the date of this Note, that
it would be extremely difficult and impractical to fix Lender’s actual damages
arising out of any late payment by Borrower, and that the Default Interest
(together with the late charge described in Section 2.8 of this Note, as
applicable) shall be conclusively presumed to be the actual amount of such
damages incurred by Lender.

2.4 Payments at Maturity; Extension of Maturity.

2.4.1 The entire Outstanding Principal Balance, unpaid Interest, the Prepayment
Fee (if applicable), the Prepayment Notice Fee (if applicable), and any and all
Additional Sums which are due and payable pursuant to the terms and provisions
of the Note and the other Loan Documents, shall be due and payable on the
Maturity Date or such earlier date as the Loan may become due or is otherwise
paid in full.

2.4.2 Notwithstanding the foregoing, Borrower shall have an option (the “First
Extension Option”) to extend the maturity of this Note for a period of six
(6) calendar months commencing on the Initial Maturity Date and ending on the
First Extended Maturity Date (the “First Extension Period”), upon the terms and
conditions set forth in this Note and upon satisfaction of all the following
conditions:

(a) No Event of Default or event which, with the giving of notice, the passage
of time, or both, would constitute an Event of Default, exists upon the date on
which the First Extension Option is exercised or on or prior to the commencement
date of the First Extension Period;

 

7



--------------------------------------------------------------------------------

(b) Borrower delivers to Lender written notice of its intent to exercise the
First Extension Option not less than forty-five (45) days prior to the then
scheduled Maturity Date, which notice shall include payment of the Extension
Fee, which Extension Fee is non-refundable to Borrower and shall be deemed fully
earned by Lender upon receipt;

(c) The funding of the second Tranche and the satisfaction of all conditions to
such funding (as set forth in the Loan Agreement and any other Loan Documents)
on or prior to the date six (6) months following the date of this Note;

(d) Any Mezzanine Loan intended to satisfy the Capitalization Deficiency in
whole or part under Section 6.28 of the Loan Agreement shall have been fully
funded with (i) all proceeds of the Mezzanine Loan deposited into the Additional
Equity Reserve, (ii) all Mezzanine Loan Documents approved by Lender, and
(iii) a subordination and intercreditor agreement executed by the Mezzanine
Lender in form and substance satisfactory to Lender.

(e) If requested by Lender, Borrower shall obtain the issuance of any
endorsements to the Title Policy requested by Lender in connection with the
First Extension Option;

(f) Borrower shall have paid to Lender all costs and expenses including, without
limitation, attorneys’ fees and costs and documentation charges, incurred in
connection with Borrower’s exercise or request to exercise the First Extension
Option; and

(g) Borrower shall have deposited into the Reserves, including, without
limitation, the Tax and Insurance Reserve, the Interest Reserve and the
Construction Reserve, such amounts determined by Lender to be sufficient, when
added to the funds then remaining in the Reserves, to pay the amounts likely to
be paid from the Reserves during the First Extension Period.

Upon satisfaction of the terms above, the “Maturity Date” shall be deemed to be
the First Extended Maturity Date.

2.4.3 Notwithstanding the foregoing, in the event Borrower has successfully
exercised its First Extension Option, Borrower shall have an option (the “Second
Extension Option”) to extend the maturity of this Note for a period of six
(6) calendar months commencing on the First Extended Maturity Date and ending on
the Second Extended Maturity Date (the “Second Extension Period”), upon the
terms and conditions set forth in this Note and upon satisfaction of all the
following conditions:

(a) No Event of Default or event which, with the giving of notice, the passage
of time, or both, would constitute an Event of Default, exists upon the date on
which the Second Extension Option is exercised or on or prior to the
commencement date of the Second Extension Period;

(b) Borrower delivers to Lender written notice of its intent to exercise the
Second Extension Option not less than forty-five (45) days prior to the then
scheduled

 

8



--------------------------------------------------------------------------------

Maturity Date, which notice shall include payment of the Extension Fee, which
Extension Fee is non-refundable to Borrower and shall be deemed fully earned by
Lender upon receipt;

(c) If requested by Lender, Borrower shall obtain the issuance of any
endorsements to the Title Policy requested by Lender in connection with the
Second Extension Option;

(d) Borrower shall have paid to Lender all costs and expenses including, without
limitation, attorneys’ fees and costs and documentation charges, incurred in
connection with Borrower’s exercise or request to exercise the Second Extension
Option; and

(e) Borrower shall have deposited into the Reserves, including, without
limitation, the Tax and Insurance Reserve, the Interest Reserve and the
Construction Reserve, such amounts determined by Lender to be sufficient, when
added to the funds then remaining in the Reserves, to pay the amounts likely to
be paid from the Reserves during the Second Extension Period.

Upon satisfaction of the terms above, the “Maturity Date” shall be deemed to be
the Second Extended Maturity Date.

2.4.4 Notwithstanding the foregoing, in the event Borrower has successfully
exercised its Second Extension Option, Borrower shall have an option (the “Third
Extension Option”) to extend the maturity of this Note for a period of six
(6) calendar months commencing on the Second Extended Maturity Date and ending
on the Third Extended Maturity Date (the “Third Extension Period”), upon the
terms and conditions set forth in this Note and upon satisfaction of all the
following conditions:

(a) No Event of Default or event which, with the giving of notice, the passage
of time, or both, would constitute an Event of Default, exists upon the date on
which the Third Extension Option is exercised or on or prior to the commencement
date of the Third Extension Period;

(b) Borrower delivers to Lender written notice of its intent to exercise the
Third Extension Option not less than forty-five (45) days prior to the then
scheduled Maturity Date, which notice shall include payment of the Extension
Fee, which Extension Fee is non-refundable to Borrower and shall be deemed fully
earned by Lender upon receipt;

(c) If requested by Lender, Borrower shall obtain the issuance of any
endorsements to the Title Policy requested by Lender in connection with the
Third Extension Option;

(d) Borrower shall have paid to Lender all costs and expenses including, without
limitation, attorneys’ fees and costs and documentation charges, incurred in
connection with Borrower’s exercise or request to exercise the Third Extension
Option; and

(e) Borrower shall have deposited into the Reserves, including, without
limitation, the Tax and Insurance Reserve, the Interest Reserve and the
Construction Reserve, such amounts determined by Lender to be sufficient, when
added to the funds then

 

9



--------------------------------------------------------------------------------

remaining in the Reserves, to pay the amounts likely to be paid from the
Reserves during the Third Extension Period.

Upon satisfaction of the terms above, the “Maturity Date” shall be deemed to be
the Third Extended Maturity Date.

2.4.5 Notwithstanding the foregoing, in the event Borrower has successfully
exercised its Third Extension Option, Borrower shall have an option (the “Fourth
Extension Option”) to extend the maturity of this Note for a period of six
(6) calendar months commencing on the Third Extended Maturity Date and ending on
the Fourth Extended Maturity Date (the “Fourth Extension Period”), upon the
terms and conditions set forth in this Note and upon satisfaction of all the
following conditions:

(a) No Event of Default or event which, with the giving of notice, the passage
of time, or both, would constitute an Event of Default, exists upon the date on
which the Fourth Extension Option is exercised or on or prior to the
commencement date of the Fourth Extension Period;

(b) Borrower delivers to Lender written notice of its intent to exercise the
Fourth Extension Option not less than forty-five (45) days prior to the then
scheduled Maturity Date, which notice shall include payment of the Extension
Fee, which Extension Fee is non-refundable to Borrower and shall be deemed fully
earned by Lender upon receipt;

(c) If requested by Lender, Borrower shall obtain the issuance of any
endorsements to the Title Policy requested by Lender in connection with the
Fourth Extension Option;

(d) Borrower shall have paid to Lender all costs and expenses including, without
limitation, attorneys’ fees and costs and documentation charges, incurred in
connection with Borrower’s exercise or request to exercise the Fourth Extension
Option; and

(e) Borrower shall have deposited into the Reserves, including, without
limitation, the Tax and Insurance Reserve, the Interest Reserve and the
Construction Reserve, such amounts determined by Lender to be sufficient, when
added to the funds then remaining in the Reserves, to pay the amounts likely to
be paid from the Reserves during the Fourth Extension Period.

Upon satisfaction of the terms above, the “Maturity Date” shall be deemed to be
the Fourth Extended Maturity Date.

2.4.6 Notwithstanding the foregoing, in the event Borrower has successfully
exercised its Fourth Extension Option, Borrower shall have an option (the “Fifth
Extension Option”) to extend the maturity of this Note for a period of six
(6) calendar months commencing on the Fourth Extended Maturity Date and ending
on the Fifth Extended Maturity Date (the “Fifth Extension Period”), upon the
terms and conditions set forth in this Note and upon satisfaction of all the
following conditions:

 

10



--------------------------------------------------------------------------------

(a) No Event of Default or event which, with the giving of notice, the passage
of time, or both, would constitute an Event of Default, exists upon the date on
which the Fifth Extension Option is exercised or on or prior to the commencement
date of the Fifth Extension Period;

(b) Borrower delivers to Lender written notice of its intent to exercise the
Fifth Extension Option not less than forty-five (45) days prior to the then
scheduled Maturity Date, which notice shall include payment of the Extension
Fee, which Extension Fee is non-refundable to Borrower and shall be deemed fully
earned by Lender upon receipt;

(c) If requested by Lender, Borrower shall obtain the issuance of any
endorsements to the Title Policy requested by Lender in connection with the
Fifth Extension Option;

(d) Borrower shall have paid to Lender all costs and expenses including, without
limitation, attorneys’ fees and costs and documentation charges, incurred in
connection with Borrower’s exercise or request to exercise the Fifth Extension
Option; and

(e) Borrower shall have deposited into the Reserves, including, without
limitation, the Tax and Insurance Reserve, the Interest Reserve and the
Construction Reserve, such amounts determined by Lender to be sufficient, when
added to the funds then remaining in the Reserves, to pay the amounts likely to
be paid from the Reserves during the Fifth Extension Period.

Upon satisfaction of the terms above, the “Maturity Date” shall be deemed to be
the Fifth Extended Maturity Date.

2.5 Calculation of Interest. All interest on this Note shall be compounded
monthly and shall be calculated on the basis of a three hundred sixty (360) day
year and the actual number of days elapsed, unless use of a three hundred sixty
(360) day year would result in collection of interest in excess of the Maximum
Rate, if any, in which case interest shall be calculated based on the Maximum
Rate.

2.6 Application of Payments. Except as otherwise provided in Section 2.2 of this
Note regarding prepayments, prior to, during and after the occurrence of an
Event of Default, all monies paid by Borrower to Lender, including, without
limitation, all fees, charges and Default Interest, shall be applied to the
following in such order as Lender may elect in its sole and absolute discretion:
(i) the Additional Sums; (ii) the Prepayment Fee; (iii) the Prepayment Notice
Fee; (iv) the late charge as provided in Section 2.8 below; (v) the unpaid
Interest; (vi) Default Interest; (vii) the Outstanding Principal Balance; or
(viii) any combination thereof.

2.7 Place of Payment; Business Days. All payments in respect of this Note shall
be paid by Borrower to Lender in accordance with Section 2.11 of this Note. If
any payment in respect of this Note becomes due and payable on any date which is
not a Business Day, such payment shall be payable on the next succeeding
Business Day.

 

11



--------------------------------------------------------------------------------

2.8 Late Charge. If any installment of interest or principal is not paid by the
fifth (5th) day of each month, Borrower shall pay to Lender a late charge of
fifteen percent (15%) of the amount so overdue in order to defray part of the
expense incident to handling such delinquent payment or payments. Such late
charge shall be immediately due and payable without notice or demand by Lender.
Such late charge shall be in addition to and separate from any increase in
interest due hereunder as a result of calculation of Default Interest.
Acceptance by Lender of any late charge or Default Interest shall not be deemed
a waiver of any of Lender’s rights hereunder or under the other Loan Documents
with respect to such late payment. Borrower expressly acknowledges and agrees
that the foregoing late charge provisions are reasonable under the circumstances
existing on the date of this Note, that it would be extremely difficult and
impractical to fix Lender’s actual damages arising out of any late payment, and
that the foregoing late charge (and the Default Interest) shall be presumed to
be the actual amount of such damages incurred by Lender.

2.9 Use of Loan Proceeds. Borrower certifies to Lender that the Loan evidenced
by this Note is obtained for business or commercial purposes and that the
proceeds thereof will not be used for personal, family household or agricultural
purposes.

2.10 Acceleration. If there is an Event of Default, Lender may, at its option,
declare any or all of the indebtedness due hereunder to be immediately due and
payable without any presentment, demand, protest or notice of any kind.

2.11 Wire Transfer. All payments in respect of this Note shall be made by
Borrower to Lender by wire transfer of good funds as follows:

 

Wire to:    Bank:    City National Bank, Los Angeles, CA    ABA No.:    122 016
066    Account Name:    Canpartners Realty Holding Company IV LLC    Account
No.:    210 036 881

Lender shall have the right to change the foregoing account and other
information from time to time in Lender’s sole and absolute discretion, provided
such change will not be effective as to Borrower until Borrower receives notice
of such change in accordance with the notice provisions of the Loan Agreement.

Section 3. Miscellaneous.

3.1 Security for Payment. The payment of this Note is secured by, among other
things, the Security Instrument and the other Loan Documents, all of which are
incorporated herein by reference as if fully set forth herein.

3.2 Governing Law. This Note shall be governed by, and construed and enforced in
accordance with, the local laws of the State of California without regard to
principles of conflicts of laws.

3.3 Headings. Article and Section headings in this Note are included for
convenience of reference only and are not part of this Note for any other
purpose.

 

12



--------------------------------------------------------------------------------

3.4 Time of the Essence. Time is hereby declared to be of the essence of this
Note and of every part hereof.

3.5 Waiver. Borrower agrees to be bound hereby and, except as may otherwise be
set forth herein or in the other Loan Documents, to the extent permitted by law:
(i) waives and renounces any and all redemption and exemption rights and the
benefit of all valuation and appraisement privileges against the indebtedness
evidenced by this Note or by any extension or renewal hereof; (ii) waives
presentment and demand for payment, notices of nonpayment and of dishonor,
protest of dishonor, and notice of protest; (iii) waives all notices in
connection with the delivery and acceptance hereof and all other notices in
connection with the performance, default, or enforcement of the payment hereof
or hereunder, except as expressly provided in the Loan Agreement; (iv) waives
any and all lack of diligence and delays in the enforcement of the payment
hereof; (v) agrees that the liability of Borrower shall be unconditional and
without regard to the liability of any other person or entity for the payment
hereof, and shall not in any manner be affected by any indulgence or forbearance
granted or consented to by Lender to any of them with respect hereto;
(vi) consents to any and all extensions of time, renewals, waivers or
modifications that may be granted by Lender with respect to the payment or other
provisions hereof, and to the release of any security at any time given for the
payment hereof, or any part thereof, with or without substitution, and to the
release of any person or entity liable for the payment hereof; (vii) consents to
the addition of any and all other makers, endorsers, guarantors, and other
obligors for the payment hereof, and to the acceptance of any and all other
security for the payment hereof, and agrees that the addition of any such
obligors or security or the taking of any of the other acts described above
shall not affect the liability of Borrower for the payment hereof; and
(viii) waives all rights to plead or assert at any time any statute of
limitations as a defense or bar to any action or proceeding brought to enforce
this Note or any obligations secured hereby.

3.6 Additional Sums as Interest. All fees, charges or other sums payable by
Borrower to Lender pursuant to this Note or otherwise with respect to the Loan,
the Obligations, the Security Instrument or any other Loan Document
(collectively, the “Additional Sums”), which under the laws of the State of
California may be considered to be interest, shall, for the purpose of any law
of the State of California limiting the maximum rate of interest to be charged
with respect to the Loan or indebtedness, be payable by Borrower as, and shall
be considered to be, additional interest, and for such purposes only, the agreed
upon and contracted Interest Rate as calculated herein shall be considered
increased to reflect the payment of such Additional Sums as interest, which
increased Interest Rate Borrower hereby agrees to pay.

3.7 Binding Effect; Assignment. This Note shall be binding upon and shall inure
to the benefit of the parties hereto and thereto, and Borrower may not assign
its rights hereunder or any interest herein.

3.8 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of Lender provided herein are cumulative and not exclusive of any right, power,
privilege or remedy provided by Law or equity. No failure or delay on the part
of Lender in exercising any right, power, privilege or remedy may be, or may be
deemed to be, a waiver thereof; nor may any single or partial exercise of any
right, power, privilege or remedy preclude any other or further exercise of the
same or any other right, power, privilege or remedy.

 

13



--------------------------------------------------------------------------------

3.9 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Note, no approval or consent
thereunder, and no consent to any departure by Borrower or any other party
therefrom may, in any event, be effective unless in writing signed by Lender and
Borrower, and then only in the specific instance and for the specific purpose
given.

3.10 Nature of Lender’s Obligations. Nothing contained in this Note and no
action taken by Lender pursuant hereto may, or may be deemed to, make Lender a
partner of a partnership, an associate of an association, or a joint venturer of
a joint venture, or other entity, either with Borrower or any Affiliate of
Borrower and, at all times, the relationship between Lender and Borrower shall
be that of a lender and a borrower, respectively.

3.11 Attorneys’ Fees; Enforcement. Borrower shall reimburse Lender for all
attorneys’ fees, costs and expenses, arising from and after the date hereof,
incurred by Lender in connection with the enforcement of Lender’s rights under
this Note and each of the other Loan Documents, including, without limitation,
attorneys’ fees, costs and expenses for trial, appellate proceedings,
out-of-court negotiations, workouts and settlements, and for enforcement of
rights under any state or federal statute, including, without limitation,
attorneys’ fees, costs and expenses incurred in bankruptcy and insolvency
proceedings such as (but not limited to) in connection with seeking relief from
stay in a bankruptcy proceeding. The term “expenses” means any actual and
reasonable expenses incurred by Lender in connection with any of the
out-of-court, state, federal or bankruptcy proceedings referenced above,
including but not limited to the reasonable fees and expenses of any appraisers,
consultants and expert witnesses retained or consulted by Lender in connection
with any of those proceedings. Lender shall also be entitled to its attorneys’
fees, costs and expenses incurred in any post-judgment proceedings to collect
and enforce its judgment(s). This provision is separate and several and shall
survive any merger of this Note into any judgment on this Note.

3.12 Severability of Provisions. Any provision in this Note that is held to be
inoperative, unenforceable or invalid shall be inoperative, unenforceable or
invalid without affecting the remaining provisions of this Note, and to this
end, all the provisions of this Note are declared to be severable.

3.13 WAIVERS.

(a) JURY WAIVER. TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, IN
CONSIDERATION OF LENDER’S AGREEMENT TO THE PROVISIONS OF THIS NOTE AND THE OTHER
LOAN DOCUMENTS, BORROWER AND LENDER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVE,
IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY LENDER OR BORROWER
IN CONNECTION WITH THE LOAN AND/OR THIS NOTE, ANY AND EVERY RIGHT IT MAY HAVE TO
A TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS NOTE, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH
INCLUDING, BUT NOT LIMITED TO THOSE RELATING TO (A) ALLEGATIONS THAT A
PARTNERSHIP EXISTS BETWEEN LENDER AND

 

14



--------------------------------------------------------------------------------

BORROWER; (B) USURY OR PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF
UNCONSCIONABLE ACTS, DECEPTIVE TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR
DEALING, LACK OF COMMERCIAL REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS
FIDUCIARY, TRUST OR CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION,
CONTROL, ALTER EGO, INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD,
MISREPRESENTATION, DURESS, COERCION, UNDUE INFLUENCE, INTERFERENCE OR
NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS INTERFERENCE WITH PRESENT OR PROSPECTIVE
BUSINESS RELATIONSHIPS OR OF ANTITRUST; OR (F) SLANDER, LIBEL OR DAMAGE TO
REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

(b) ADDITIONAL WAIVERS. TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, IN
CONSIDERATION OF LENDER’S AGREEMENT TO THE PROVISIONS OF THIS NOTE AND THE OTHER
LOAN DOCUMENTS, BORROWER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN
CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY LENDER IN CONNECTION
WITH THE LOAN AND/OR THIS NOTE, ANY AND EVERY RIGHT IT MAY HAVE TO (i) INTERPOSE
ANY COUNTERCLAIM THEREIN, EXCEPT TO THE EXTENT THAT SAID COUNTERCLAIM MUST BE
ASSERTED PURSUANT TO APPLICABLE LAW OR OTHERWISE BE BARRED FROM BEING ASSERTED
IN ANY OTHER ACTION AND (ii) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR
SEPARATE SUIT, ACTION OR PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT OR
PROHIBIT BORROWER FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION WITH RESPECT
TO ANY ASSERTED CLAIM.

3.14 Participations and Securitization. Provided that so long as no Event of
Default has occurred, Lender will be the sole servicer and administrator of the
Loan.

(a) Borrower acknowledges that Lender may elect from time to time in its sole
discretion, after the date of this Note, to sell, assign or grant participations
in the Loan and/or interests in the Loan to one or more Persons. Borrower
acknowledges that Lender may distribute to such Persons all documents and
information (including, but not limited to, financial information), which has
been or is hereafter provided or known to Lender with respect to the Property
and its operation and any Party connected with the Loan. In connection with any
such sale, assignment or participation, Borrower further agrees that the Loan
Documents shall be sufficient evidence of the obligation of Borrower to each
purchaser, assignee or participant and, upon written request by Lender, Borrower
shall enter into such amendments or modifications to the Loan Documents as may
be reasonably required in order to evidence any such sale, assignment or
participation, all at Lender’s sole cost and expense. The indemnity obligations
of Borrower under the Loan Documents shall also apply with respect to any
purchaser, assignee or participant.

 

15



--------------------------------------------------------------------------------

(b) Borrower hereby acknowledges and makes this Note a registered obligation for
United States withholding tax purposes. Borrower shall be the registrar for the
Note (the “Registrar”) with full power of substitution. In the event the
Registrar becomes unable or unwilling to act as registrar under this Note,
Borrower shall reasonably designate a successor Registrar. Any party which
acquires a beneficial interest in the Loan (a “Holder”) who is a foreign person,
by its acceptance of this Note, hereby agrees to provide Borrower with a
completed Internal Revenue Service Form W-8 (Certificate of Foreign Status) or a
substantially similar form for such Holder, participants or other affiliates who
are holders of beneficial interests in this Note. Notwithstanding any contrary
provision contained herein or any of the other Loan Documents, neither this Note
nor any interests therein may be sold, transferred, hypothecated, participated
or assigned to any Person except upon satisfaction of the conditions specified
herein. Each Holder, by its acceptance of its Note, agrees to be bound by the
provisions of this section and to indemnify and hold harmless the Registrar
against any and all loss or liability arising from the disposition by such
Holder of this Note or any interest therein in violation of this section. The
Registrar shall keep at its principal executive office (or an office or agency
designated by it by notice to the last registered Holder) a ledger, in which,
subject to such reasonable regulations as it may prescribe, but at its expense
(except as specified below), it shall provide for the registration and transfer
of this Note. No sale, transfer, hypothecation, participation or assignment of
this Note or the interest therein shall be effective for any purpose until it
shall be registered on the books of the Registrar to be maintained for such
purpose. In the event of a sale, transfer, hypothecation, participation or
assignment of this Note or any interest herein, each Holder, prior to such sale,
transfer, hypothecation, participation or assignment of this Note or any
interest therein shall provide the Registrar with notice of such transaction at
the time of such transaction. The Registrar shall record the transfer of this
Note on the books maintained for this purpose upon receipt by the Registrar at
the office or agency designated by the Registrar of (i) a written assignment of
the Note being assigned (or the applicable interest therein), (ii) funds
sufficient to pay any transfer taxes payable upon the making of such transfer as
well as the cost of reviewing the documents presented to the Registrar, and
(iii) such evidence of due execution as the Registrar shall reasonably require.
The Registrar shall record the transfer of this Note on the books maintained for
such purpose at the cost and expense of the assignee.

[signatures on following page]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Promissory Note as
of the day and year first above written.

 

BORROWER: MERUELO MADDUX - 845 S. FLOWER STREET, LLC, a Delaware limited
liability company By:     Name:     Its:    

PROMISSORY NOTE

 

S-1